Name: Commission Decision (EU) 2019/1196 of 11 July 2019 on the participation of the United Kingdom of Great Britain and Northern Ireland in Regulation (EU) 2018/1727 of the European Parliament and of the Council on the European Union Agency for Criminal Justice Cooperation (Eurojust)
 Type: Decision
 Subject Matter: social affairs;  EU institutions and European civil service;  European Union law;  Europe;  European construction;  cooperation policy
 Date Published: 2019-07-12

 12.7.2019 EN Official Journal of the European Union L 187/50 COMMISSION DECISION (EU) 2019/1196 of 11 July 2019 on the participation of the United Kingdom of Great Britain and Northern Ireland in Regulation (EU) 2018/1727 of the European Parliament and of the Council on the European Union Agency for Criminal Justice Cooperation (Eurojust) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and in particular Article 4 thereof, Whereas: (1) By letter to the President of the Council of 14 March 2019, the United Kingdom of Great Britain and Northern Ireland (the United Kingdom) notified its intention to participate in Regulation (EU) 2018/1727 of the European Parliament and of the Council (1). (2) Since there are no specific conditions attached to the participation of the United Kingdom in Regulation (EU) 2018/1727, there is no need for transitional measures. (3) The participation of the United Kingdom in Regulation (EU) 2018/1727 should therefore be confirmed. (4) Regulation (EU) 2018/1727 entered into force on 11 December 2018 and applies from 12 December 2019. (5) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or failing that, two years after that notification, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (6) The Agreement on the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the European Union and the European Atomic Energy Community (2) (the Withdrawal Agreement) was agreed between the Union and the United Kingdom's government in November 2018 but the necessary internal procedures for its entry into force have not yet been completed. Part Four of the Withdrawal Agreement provides for a transition period, which starts on the date of entry into force of the Agreement. During the transition period Union law is to continue to apply to and in the United Kingdom in accordance with the Withdrawal Agreement. (7) On 22 March 2019, by European Council Decision (EU) 2019/476 (3), in agreement with the United Kingdom, the period under Article 50(3) TEU was extended until 22 May 2019 in the event that the House of Commons approved the Withdrawal Agreement by 29 March 2019, or, if that were not to be the case, until 12 April 2019. The House of Commons did not approve the Withdrawal Agreement by 29 March 2019. On 11 April 2019, by European Council Decision (EU) 2019/584 (4), in agreement with the United Kingdom, the period under Article 50(3) TEU was further extended until 31 October 2019. Upon a request of the United Kingdom, that period can be further extended by a unanimous decision of the European Council taken in agreement with the United Kingdom. Moreover, the United Kingdom can revoke at any time its notification of its intention to withdraw from the Union. (8) Regulation (EU) 2018/1727 will therefore apply in respect of and in the United Kingdom only in the event that the United Kingdom is a Member State on 12 December 2019 or the Withdrawal Agreement has entered into force by that date. (9) Pursuant to Article 4 of Protocol No 21, this Decision should enter into force as a matter of urgency on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS DECISION: Article 1 The participation of the United Kingdom of Great Britain and Northern Ireland in Regulation (EU) 2018/1727 is confirmed. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 July 2019. For the Commission The President Jean-Claude JUNCKER (1) Regulation (EU) 2018/1727 of the European Parliament and of the Council of 14 November 2018 on the European Union Agency for Criminal Justice Cooperation (Eurojust), and replacing and repealing Council Decision 2002/187/JHA (OJ L 295, 21.11.2018, p. 138). (2) OJ C 144 I, 25.4.2019, p. 1. (3) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3) TEU (OJ L 80 I, 22.3.2019, p. 1). (4) European Council Decision (EU) 2019/584 taken in agreement with the United Kingdom of 11 April 2019 extending the period under Article 50(3) TEU (OJ L 101, 11.4.2019, p. 1).